UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8270


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KERMIT C. BROWN,      a/k/a   Brian   Mackey,   a/k/a   Destruction,
a/k/a Bear,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:98-cr-00047-RAJ-TEM-11)


Submitted:    February 19, 2009            Decided:     February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kermit C. Brown,      Appellant Pro Se.    Laura Marie Everhart,
Assistant United      States   Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kermit    Brown      appeals     the   district    court’s   order

denying   his   motion   for    reduction    of   sentence   pursuant   to   18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.        United States v. Brown, No. 2:98-

cr-00047-RAJ-TEM-11 (E.D. Va. Sept. 18, 2008); see United States

v. Dunphy, 551 F.3d 247 (4th Cir. 2009).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                      2